DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Second Non-Final Office Action. In the previous Action on 10/27/2020, the Examiner did not apply a 35 U.S.C. 101 rejection. However, after further analysis and discussion(s) with Primary Examiner’s and SPE’s, the Examiner has applied an updated 35 U.S.C. 101 rejection to claims 1-20, and thus has issued this Second Non-Final Rejection. 
In response to Examiner’s previous Action on 10/27/2020, Applicant, on 01/05/2021, amended claims 1, 9, 11, 14, and 16, and thus the 35 U.S.C. 112(a) and 103 rejections have been overcome. Claims 1-20 are pending in this application and have been rejected below. 
Claims 1-20 are allowable over the prior art, however these claims remain rejected under 35 U.S.C. 101.  Furthermore, if these claims overcome the 101 rejection, they would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7),  computer program product (claims 8-13), and system (claims 14-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: receiving, by …of a transportation system from a passenger …associated with a user, a transportation request, the transportation request comprising a pickup location and a destination location; determining, …based on the transportation request, a first pickup time and an estimated amount of time to travel between the pickup location and the destination location starting at the first pickup time; determining, …a first surge pricing parameter associated with travel to the destination location starting at the first pickup time, wherein the first surge pricing parameter comprises a first baseline-rate modifier multiplier corresponding to a set of drivers associated with the pickup location and the first pickup time; determining, …a second pickup time associated with a second surge pricing parameter comprising a second baseline-rate multiplier, wherein the second surge pricing parameter is lower than the first surge pricing parameter; providing, …to the passenger …, a first selectable option corresponding to the first pickup time and the first surge pricing parameter comprising the first baseline-rate multiplier for display on…; and providing, …a second selectable option corresponding to the second pickup time and the second surge pricing parameter comprising the second baseline-rate multiplier for display…wherein the first baseline-rate multiplier and the second baseline-rate multiplier comprise  respective multiplier values that quantitatively increase or decrease a rate for transport between the pickup location and the destination location relative to a default rate; receiving…the transportation request, a user selection of the first selectable option or the second selectable option; and transmitting, …to a driver …associated with a driver based on the user selection, navigational information to direct the driver to the pickup location based on the first pickup time or the second pickup time to fulfill the transportation request.”
. Independent claims 11 and 16 recite the CRM and system for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a processing device… passenger computing device… a user interface of the passenger computing device… driver computing device; A system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to…; A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to… (as recited in claims 1, 11, and 16).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a 
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a processing device… passenger computing device… a user interface of the passenger computing device… driver computing device; A system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to…; A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to… (as recited in claims 1, 11, and 16) 
 In addition, Applicant’s Specification (paragraph [0026]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-10, 12-15, and 17-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-10 “determining a plurality of additional pickup times and a plurality of surge pricing parameters that are each associated with one of the additional pickup times; and providing the plurality of additional pickup times and the plurality of surge pricing parameters for display on the passenger computing device; wherein the second pickup time is different from the first pickup time; herein the transportation request comprises an arrival time and further comprising determining the second pickup time based on the arrival time; wherein the second pickup time is determined based on a time constraint specified by the user, wherein the time constraint indicates a threshold magnitude of deviation from an arrival time associated with the transportation request;  wherein the second pickup time is determined based on an earliest pick-up time specified by the user; upon receiving the user selection of the second selectable option from the passenger computing device, transmitting, to the driver computing device associated with the driver, navigational information to direct the driver to the pickup location based on the second pickup time to fulfill the transportation request; providing, to the passenger computing device, an arrival time corresponding to the second pickup time for display to the user on the user interface of the passenger computing device; wherein: at least one of the first baseline-rate multiplier or the second baseline-rate multiplier comprises a multiplier value between zero and one for decreasing the rate for transport between the pickup location and the destination location relative to the default rate; or at least one of the first baseline-rate multiplier or the second baseline-rate multiplier comprises a multiplier value greater than one for increasing the rate for transport between the pickup location and the destination location relative to the default rate; wherein the second pickup time is based on an arrival time window specified by the user associated with the passenger computing device and the second surge pricing parameter is a lowest surge pricing parameter associated with prospective pickup times associated with the arrival time window”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business